In an action to recover damages for personal injuries, the defendant Angela Navarro appeals from an order of the Supreme Court, Kings County (Bunyan, J.), dated March 24, 2004, which denied her motion *330pursuant to CPLR 3211 (a) (8) to dismiss the action insofar as asserted against her based upon lack of personal jurisdiction and granted the plaintiff’s cross motion pursuant to CPLR 306-b for an extension of time to serve the summons and complaint upon her.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in granting, in the interest of justice, the plaintiffs cross motion pursuant to CPLR 306-b for an extension of time to serve the summons and complaint upon the defendant Angela Navarro (see Leader v Maroney, Ponzini & Spencer, 97 NY2d 95 [2001]; White v Maradiaga, 8 AD3d 559 [2004]; Chiaro v D’Angelo, 7 AD3d 746 [2004]; Simonovskaya v Olivo, 304 AD2d 553, 554 [2003]; Earle v Valente, 302 AD2d 353, 354 [2003]). Moreover, the Supreme Court properly denied Navarro’s motion pursuant to CPLR 3211 (a) (8) to dismiss the action insofar as asserted against her based upon lack of personal jurisdiction (see Simonovskaya v Olivo, supra). Florio, J.P., Smith, Rivera and Fisher, JJ., concur.